PER CURIAM:
James D. Mayer appeals the district court’s order denying his motion for reconsideration of the denial of his motion to compel the government to file a Fed. R.Crim.P. 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Mayer, No. 3:04-cr-00209-JRS-2 (E.D.Va. July 16, 2010). We deny Mayer’s motions to appoint counsel and motion for transcripts, and we grant the motion to seal his informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.